PER CURIAM.
Petitioner contends that on the expiration of the period of the Emergency Price Control Act of 1942, 50 U.S.C.A.Appendix, § 901 et seq., on June 30, 1946, the question of his suspension of his sales license and of the injunction from selling above maximum prices has become moot and that the proceeding should be dismissed.
We do not agree. The Act provides for persons who have committed the offense of violating the regulations, that: “the provisions of this Act [said sections] and such regulations, orders, price schedules, and requirements shall be treated as still remaining in force for the purpose of sustaining any proper suit, action, or prosecution with respect to any such right, liability, or offense.” (§ 901(b) as amended June 30, 1945, c. 214, § 1, 59 Stat. 306.) '
Because of the commission of the offense of failing to post his ceiling prices on certain commodities, the ceiling prices established by the regulation remain as to the appellant at least for the two weeks during which he is enjoined by the District Court from buying or selling such commodities.
The petition for rehearing is denied.